Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on June 8, 2021 is acknowledged.
3.	Claims 12-24 have been cancelled.
4.	Claims 1-11 are pending in this application.
5.	Claims 2, 4 and 6 are hereby rejoined.
6.	Claims 1-11 are allowed in this office action.

Withdrawn Objections and Rejections
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8	Objection to claims 3 and 7-8 is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 3 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1 and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Mertins et al (US 2006/0122374, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Examiner’s amendment set forth herein.
11.	Rejection of claims 1, 3, 5 and 7-11 under 35 U.S.C. 103 as being unpatentable over Mertins et al (US 2006/0122374, cited in the previous office action) in view of Ghosh et al (US 2016/0297854, filed with IDS), is hereby withdrawn in view of 


EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tiffany Thomas on June 24, 2021.

Claim 1 has been amended as follows: 

1. (Currently amended) A method of treating a retinal angiogenic disease in a subject comprising:
administering to the subject a pharmaceutically effective amount of a composition comprising a peptide consisting of the sequence Thr Pro His Thr His Gln Xaa Thr Pro Glu (SEQ ID NO:4), 
wherein the composition is administered to the subject orally, by intravenous injection, or by intravitreal injection and wherein administration treats the retinal angiogenic disease in the subject.
Claims 2-11, as set forth in the amendment filed on June 8, 2021.

Claims 1-11 are allowed.



REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A method of treating a retinal angiogenic disease in a subject comprising administering to the subject a pharmaceutically effective amount of a composition comprising a peptide consisting of SEQ ID NO: 4 is both novel and unobvious over the cited prior art. The closest art is Mertins et al (US 2006/0122374, cited in the previous office action). Mertins et al teach a method of treating angiogenesis by administering angiogenesis inhibiting peptide (see abstract). Mertins et al teach a protein comprising instant SEQ ID NO: 4, wherein Xaa is Arg (see SEQ ID NO: 35, residues 230-239). Mertins et al teach that the compositions are used for treating diabetic retinopathy and progressive macular degeneration (see abstract). The SEQ ID NO: 35 of Mertins et al is a 871mer protein sequence. There is no teaching nor suggestion to truncate SEQ ID NO: 35 of Mertins et al to a 10mer sequence of instant SEQ ID NO: 4 for the treatment of angiogenic disease in a subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654